 Case 3:21-cr-00541-JLS Document 27 Filed 04/06/21 PageID.69 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9                    (HONORABLE JANIS L. SAMMARTINO)
10   UNITED STATES OF AMERICA,                CASE NO.: 21CR0541-JLS
11                      Plaintiff,
                                              ORDER GRANTING JOINT MOTION
12         v.                                 TO CONTINUE MOTION HEARING
                                              AND TRIAL SETTING DATE
13   RITO FABIAN DURAN-
     MENDOZA,
14
                        Defendant.
15
16         For good cause shown and upon joint motion of the parties, IT IS HEREBY
17   ORDERED that the Motion Hearing currently set for April 9, 2021 at 1:30 p.m., be
18   continued to May 21, 2021 at 1:30 p.m. It is further ordered that, for the reasons
19   stated in the parties’ motion, time is excluded under the Speedy Trial Act in the
20   interests of justice under 18 U.S.C. §3161(h)(7)(A).
21         IT IS SO ORDERED.
22   Dated: April 6, 2021
23
24
25
26
27
28
